        Case
         Case2:20-mc-00065-RSL  Document 19
              2:20-cv-00539-BJR Document 3-1 Filed
                                              Filed07/02/20
                                                    08/04/20 Page
                                                              Page11ofof11




      UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF WASHINGTON
                                   AT SEATTLE



STEVE LEWIS,                                          JUDGMENT IN A CIVIL CASE

                         Plaintiff,                   CASE NO. 2:20-cv-539-BJR
          v.

PETRI-LAURELHURST FMLY LTD, and
MARLENE SPENCER

                         Defendant.




__     Jury Verdict. This action came before the Court for a trial by jury. The issues have been
       tried and the jury has rendered its verdict.

_ X_ Decision by Court. This action came to consideration before the Court. The issues have
been considered and a decision has been rendered.

        Judgement against Defendants Petri-Laurelhurst Fmly Ltd. and Marlene Spencer is
entered pursuant to the Court’s Order Granting Plaintiff’s Motion for Default Judgment.
Plaintiff is awarded the injunctive and monetary relief outlined therein.


       DATED this __2__ day of July 2020.

                                                     WILLIAM M. MCCOOL
                                                     Clerk of Court

                                                     /s/ Tomas Hernandez
                                                     Deputy Clerk
